Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group I (Embodiments 1-2 including reproductions 1.1-2.8).  Accordingly, the design shown in Groups II and III (reproductions 3.1-4.7) stand withdrawn from further prosecution before the Examiner, the election having been made without traverse in the paper received October 4, 2021.  37 CFR 1.142(b).

Objection to the specification
In accordance with the election noted above, the description of the reproductions must be amended to reflect the cancelled groups/embodiments (3.1-4.7 and the feature statement after the description must be cancelled).

Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the reproductions do no consistently show all the elements of the claim.
Lines “A” and “B” (noted on reproduction 1.3 below) are not visible on top view (reproduction 1.2.
Lines “C”, “D” and “E” are not visible on reproductions 1.4 or 1.6.

    PNG
    media_image1.png
    490
    645
    media_image1.png
    Greyscale

Because of the inconsistent drawings, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
Since these lines do not appear on the other reproductions, and appear to be drafting/CAD artifacts shown in error, these line should be removed from the claim or shown consistently in the other reproductions.
To overcome the above rejection, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so that claim is clearly and consistently shown among the drawing views. If new drawings are submitted, the examiner suggests enlarging reproductions 1.1, 1.4, 1.5, 1.6, 1.7, 1.8, 2.1, 2.4, 2.5, 2.6, 2.7 and 2.8 to more clearly show the claimed design.  The reproductions are reduced for publication and the as-filed small size of the noted reproductions will impact the readability of the printed patent.

35 U.S.C. 132 and 37 CFR 1.121(f).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion and Contact Information
The claim stands rejected under U.S.C 112 (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN E. VANSANT whose telephone number is (571)272-5714.  The examiner can normally be reached on Mon-Thurs 7AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful and applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview. The merits of the application may not be discussed via email.
calvin.vansant@uspto.gov

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN E VANSANT/Examiner, Art Unit 2915